NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OCTAVIO SANCHEZ, DBA Weedmenu,                  No. 19-56267

                Plaintiff-Appellant,            D.C. No. 8:19-cv-00442-AG-KES

 v.
                                                MEMORANDUM*
GHOST MANAGEMENT GROUP, LLC,
DBA Weedmaps, a Delaware limited
liability company,

                Defendant-Appellee,

and

VIRTUAL SUPPORT, LLC,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Octavio Sanchez appeals pro se from the district court’s order dismissing his

claims against defendant Ghost Management Group, LLC, arising from a

trademark dispute. We dismiss for lack of jurisdiction.

      A review of the record and the response to this court’s February 22, 2021

order to show cause demonstrate that the court lacks jurisdiction over this appeal

because the order challenged in the appeal is not final or appealable. See Fed. R.

Civ. P. 54(b) (“[T]he court may direct entry of a final judgment as to one or more,

but fewer than all, claims or parties only if the court expressly determines that

there is no just reason for delay.”); Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.

1981) (order is not appealable unless it disposes of all claims as to all parties, or

judgment is entered in compliance with Rule 54(b)). Consequently, this appeal is

dismissed for lack of jurisdiction.

      This dismissal is without prejudice to the filing of a timely notice of appeal

from any final order or judgment, or a judgment entered in compliance with Rule

54(b), subsequently entered by the district court.

      DISMISSED.




                                           2                                     19-56267